DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020, 09/17/2021, 03/02/2022, and 06/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 11-12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moerkotte et al. (Pub. No.: US 2020/0125545 A1), hereinafter “Moe” in view of Idicula et al. (Pub. No.: US 2020/0125545 A1), hereinafter “Idic”.

As to claim 1. Moe discloses, a method (Moe, fig.4, Abstract)  comprising: 
retrieving a sample of a data set, wherein the sample is a strict subset of the data set (Moe, fig.4, element-420, [0053], select a subset of data from the set of data.); 
analyzing the sample to identify a plurality of feature values of a plurality of features of the sample (Moe, fig.4, element-430, [0054], can evaluate one or more of the plurality of predicates on the subset of data.).
Moe however is silent on disclosing explicitly, inserting the plurality of feature values into a machine-learned model that computes a prediction regarding a number of distinct values in the data set; 
storing, in association with the data set, an estimated number of distinct values that is based on the prediction; 
wherein the method is performed by one or more computing devices.
Idic discloses a similar concept in the same field of endeavor, inserting the plurality of feature values into a machine-learned model that computes a prediction regarding a number of distinct values in the data set (Idic, fig.2, step-204, [0044], Different optimization strategies can be used to converge to an optimal set of CSFs for workload 160 based on (a) changing CSFs used to identify predicted performance metrics from the AC-ML models, and (b) observing the resulting changes to the predicted throughput performance metrics.); 
storing, in association with the data set, an estimated number of distinct values that is based on the prediction (Idic, [0045], workload parameters are stored and can be retrieved as applicable); 
wherein the method is performed by one or more computing devices (Idic, [0043], Machine learning process is involving multiple machines).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Idic into those of Moe to provide a prediction-driven, rather than a trial-driven, approach to automate database configuration parameter tuning for a database workload. This approach uses machine learning (ML) models to test performance metrics resulting from application of particular database parameters to a database workload, and does not require live trials on the DBMS managing the workload.

As to claim 2. The combined system of Moe and Idic discloses the invention as in parent claim above including, wherein the prediction relates to a relative number of distinct values, further comprising: 
determining a number of values in the data set (Idic, [0046], according to an optimization strategy used by ML service 150 (such as grid search), the service produces multiple adjusted sets of CSFs, having one or more values that are different than the values of the one or more initial sets of CSFs.); 
computing a product of (1) the relative number of distinct values and (2) the number of values in the data set (Idic, [0046], initial values plus the additional parameters); 
wherein the estimated number of distinct values is the product (Idic, [0046], predicted model is the by product of initial and additional parameters).

As to claim 11 and 12 are rejected for same rationale as applied to claim 1 above.

As to claim 13 is rejected for same rationale as applied to claim 2 above.
Claims 3-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (Patent No.: US 11,303,545 B2) is one of the most pertinent art and discloses, a cloud-based service records time-series data of a plurality of metrics from a plurality of tenants. The time-series data comprises a series of measures of a metric at sequential points in time. The time-series data is recorded in database tables in a manner that consumes more resources when the cardinality of the time-series data is high. When the cardinality of the data for the tenant is too high, the tenant is blacklisted and further data for the tenant is not stored. In addition to identifying incoming time-series data by the tenant that produced it, the data may also identify its type. In this case, the cardinality of each type of data may be determined and the types of data may be individually allowed or blacklisted for the tenant.
P et al. (Patent No.: US 11,157,471 B2) is another pertinent art and discloses, a system and method are disclosed to facilitate a database tuning as a service offered by a cloud platform as a service provider. A throttling detection engine, associated with a database service instance, may periodically determine if an automated database tuning process should be performed. When it is determined that the automated database tuning process should be performed, the throttling detection engine may transmit database performance metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446